DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Howell reference (US Patent Publication No. 2018/0149091).
4.	Regarding claim 1, the Howell reference discloses:
a gas turbine engine [Abstract] comprising:
a low speed spool (70) including a low pressure compressor (72);
a low speed output gear [Paragraph 0071—implicit in explicit disclosure of “connects the LP spool 70 to the ring gear 132 of the planetary gear train 130] disposed on the low speed spool (70);
a high speed spool (80) including a high pressure compressor (82);
a high speed output gear [Paragraph 0059—implicitly disclosed by explicit disclosure of “a planetary gear train input 141 comprising a carrier input 142 in the form of mechanical power 98a, such as extracted HP spool power 88a”] disposed on the high speed spool (80);
a first tower shaft (90) engaged to the low speed spool (70) at the low speed output gear (implicit);

gear (implicit);
a superposition gearbox (130) including a sun gear (134), a plurality of intermediate gears (140) engaged to the sun gear (134) and supported in a carrier (136), and a ring gear (132) circumscribing the intermediate gears (140);
a ring gear shaft (FIG. 5—implicit in ring gear input (144)) coupled to drive the ring gear (132);
a ring gear shaft drive gear disposed on the ring gear shaft and engaged with the first tower shaft (FIG. 5—implicit in connection between (90) and (132));
a sun gear shaft (implicit) coupled to drive the sun gear (134); and
a sun gear shaft drive gear disposed on a sun gear shaft and engaged with the second tower shaft (FIG. 5—implicit in connection between (94) and carrier (136) which connects to the sun gear (134)).
The Howell reference discloses the invention as essentially claimed.  However, the Howell reference fails to disclose wherein a low speed spool drive train gear ratio is between 0.5 to 2.0, the low speed spool drive train gear ratio being measured from the low speed output gear to the ring gear shaft drive gear.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use the claimed gear ratio range, since it has been held that where the 
general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
5.	Regarding claim 5, the Howell reference further discloses:
wherein the first tower shaft and the second tower shaft are disposed about different axes (FIG. 6A).
6.	Regarding claim 7, the Howell reference further discloses:
wherein the superposition gearbox is not fixed to a static structure of the engine (FIG. 5).

wherein a high speed spool drive train gear ratio is between 0.8 to 2.0, the high speed spool drive train gear ratio being measured from the high speed output gear to the sun gear shaft drive gear.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use the claimed gear ratio range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
8.	Regarding claim 9, the Howell reference further discloses:
wherein an epicycle gear ratio is between 2.5 to 4.5, the epicycle gear ratio being measured from the ring gear to the sun gear.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use the claimed gear ratio range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
9.	Regarding claim 10, the Howell reference fails to disclose:
wherein an epicycle gear ratio is between 2.5 to 4.5, the epicycle gear ratio being measured from the ring gear to the sun gear.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use the claimed gear ratio range, since it has been held that where the 
general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
10.	Regarding claim 11, the Howell reference discloses:
a gas turbine engine [Abstract] comprising:
a low speed spool (70) including a low pressure compressor (72);

a high speed spool (80) including a high pressure compressor (82);
a high speed output gear [Paragraph 0059—implicitly disclosed by explicit disclosure of “a planetary gear train input 141 comprising a carrier input 142 in the form of mechanical power 98a, such as extracted HP spool power 88a”] disposed on the high speed spool (80);
a first tower shaft (90) engaged to the low speed spool (70) at the low speed output gear (implicit);
a second tower shaft (94) engaged to the high speed spool (80) at the high speed output
gear (implicit);
a superposition gearbox (130) including a sun gear (134), a plurality of intermediate gears (140) engaged to the sun gear (134) and supported in a carrier (136), and a ring gear (132) circumscribing the intermediate gears (140);
a ring gear shaft (FIG. 5—implicit in ring gear input (144)) coupled to drive the ring gear (132);
a ring gear shaft drive gear disposed on the ring gear shaft and engaged with the first tower shaft (FIG. 5—implicit in connection between (90) and (132));
a sun gear shaft (implicit) coupled to drive the sun gear (134); and
a sun gear shaft drive gear disposed on a sun gear shaft and engaged with the second tower shaft (FIG. 5—implicit in connection between (94) and carrier (136) which connects to the sun gear (134)).
The Howell reference discloses the invention as essentially claimed.  However, the Howell reference fails to disclose wherein a high speed spool drive train gear ratio is between 
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use the claimed gear ratio range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
11.	Regarding claim 15, the Howell reference further discloses:
wherein the first tower shaft and the second tower shaft are disposed about different axes (FIG. 6A).
12.	Regarding claim 17, the Howell reference further discloses:
wherein the superposition gearbox is not fixed to a static structure of the engine (FIG. 5).
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use the claimed gear ratio range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
13.	Regarding claim 18, the Howell reference fails to disclose:
wherein an epicycle gear ratio is between 2.5 to 4.5, the epicycle gear ratio being measured from the ring gear to the sun gear.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use the claimed gear ratio range, since it has been held that where the 
general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
14.	Regarding claim 19, the reference discloses:
a gas turbine engine [Abstract] comprising:
a low speed spool (70) including a low pressure compressor (72);

a high speed spool (80) including a high pressure compressor (82);
a high speed output gear [Paragraph 0059—implicitly disclosed by explicit disclosure of “a planetary gear train input 141 comprising a carrier input 142 in the form of mechanical power 98a, such as extracted HP spool power 88a”] disposed on the high speed spool (80);
a first tower shaft (90) engaged to the low speed spool (70) at the low speed output gear (implicit);
a second tower shaft (94) engaged to the high speed spool (80) at the high speed output
gear (implicit);
a superposition gearbox (130) including a sun gear (134), a plurality of intermediate gears (140) engaged to the sun gear (134) and supported in a carrier (136), and a ring gear (132) circumscribing the intermediate gears (140);
a ring gear shaft (FIG. 5—implicit in ring gear input (144)) coupled to drive the ring gear (132);
a ring gear shaft drive gear disposed on the ring gear shaft and engaged with the first tower shaft (FIG. 5—implicit in connection between (90) and (132));
a sun gear shaft (implicit) coupled to drive the sun gear (134); and
a sun gear shaft drive gear disposed on a sun gear shaft and engaged with the second tower shaft (FIG. 5—implicit in connection between (94) and carrier (136) which connects to the sun gear (134)).
The Howell reference discloses the invention as essentially claimed.  However, the Howell reference fails to disclose wherein an epicycle gear ratio is between 2.5 to 4.5, the epicycle gear ratio being measured from the ring gear to the sun gear.
.  
Allowable Subject Matter
15.	Claims 2-4, 6, 12-14, 16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747